DETAILED ACTION
	This Office Action, based on application 17/085,275 filed 30 October 2020, is filed in response to applicant’s amendment and remarks filed 20 June 2022.  Claims 1-20 are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s remarks, submitted 20 June 2022 in response to the Office Action mailed 18 March 2022, have been fully considered below.	Claim Objections
	The Office withdraws the previously issued objections in view of applicant’s remarks and amendments.
	Claim Rejections under 35 U.S.C. § 101
The Office withdraws the previously issued rejections in view of applicant’s remarks and amendments.
	Claim Rejections under 35 U.S.C. § 112
The Office withdraws the previously issued rejections in view of applicant’s remarks and amendments.
	Claim Rejections under 35 U.S.C. § 103
The applicant traverses the prior art rejection alleging cited prior art fails to disclose or suggest by the references, taken separately or in combination, at least the features of Claim 1 presented.   Applicant's arguments on Page 10, 3rd ¶ fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
On Page 10, 4th ¶ through Page 11, 2nd ¶, the applicant summarizes the features of NAMBIAR.  On Page 11, 3rd ¶, the applicant alleges NAMBIAR fails to disclose or suggest “for a first storage system port of the storage system, determining a plurality of I/O (input/output) connections between the host system and the storage system, wherein each of the plurality of I/O connections includes the first storage system port and one of the plurality of virtual host ports associated with the first physical host port” as recited in Claim 1.  The applicant alleges NAMBIAR fails to disclose the limitation as NAMBIAR discusses migrating a VM from a source or first host to a destination or second host and not between a host and storage system as claimed.  In response, the Office notes NAMBIAR explicitly discloses Figs 1 and 2 as depicting a storage network environment with systems 1 and 2.  While the systems of Fig 1 may be described as host systems, either system may be further described as a storage system as both comprise storage.  The Office notes the systems of Fig 2 are not described as host systems, but merely systems.  ¶[0032] further describes embodiments are not limited to host computing systems of the storage network environment, but “other suitable computing devices or systems may be used for execution of the method 300”.  The Office Action explicitly maps applicant’s claimed ‘host system’ to NAMBIAR’s Fig 1, host computing system 104 and applicant’s claimed  ‘storage system’ to NAMBIAR’s Fig 1, host computing system 102.  The Office notes applicant’s remarks provide no arguments as to why NAMBIAR’s host computing system 102 is not analogous to applicant’s claimed ‘storage system’ as limited in the claims; the Office maintains NAMBIAR discloses each and every feature of the claimed ‘host’ or ‘storage’ system as noted in the rejection of record.
	On Page 11, 4th ¶ through Page 12, 1st ¶, the applicant summarizes the features of FRATTURA.  On Page 12, 2nd ¶, the applicant alleges FRATTURA fails to disclose or suggest “monitoring a cumulative bandwidth consumption rate on the plurality of I/O connections each identifying an I/O connection between the first storage system port of the storage system and one of the plurality of virtual host ports associated with the first physical host port; and if the cumulative bandwidth consumption rate exceeds the predefined bandwidth threshold of the first physical host port, reducing bandwidth consumption on at least a first of the plurality of I/O connections between the first storage system port of the storage system and a first of the plurality of virtual host ports associated with the first physical host port” as recited in Claim 1. The applicant alleges FRATTURA fails to disclose the limitations as FRATTURA fails to disclose or suggest “virtual host ports”, “the plurality of I/O connections”, and use thereof as claimed.  In response, the Office respectfully notes FRATTURA discloses “the plurality of I/O connections” by virtue of the network traffic directed at FRATTURA’s ports.  While FRATTURA’s ports may not be virtualized, the rejection of record does not rely upon FRATTURA’s ports to be virtualized; instead, the rejection of record relies upon NAMBIAR for disclosing placing virtual initiator ports on FC ports of a system.  The Office maintains the combination of NAMBIAR and FRATTURA fully disclose the features recited in Claim 1.
	On Page 11, 3rd ¶ through Page 14, 7th ¶, the applicant further traverses the rejection to Claims 8 and 15 and claims dependent on Claims 1, 8, and 15 based on the grounds of rejection traversed in conjunction with the features of Claim 1.  The Office maintains a rejection to Claims 1-20 for reasons cited in response to the rejection to Claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim 1, 7, 8, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAMBIAR et al (US PGPub 2017/0039079) in further view of FRATTURA et al (US PGPub 2006/0037075).

With respect to Claims 1, 8, and 15, NAMBIAR discloses a method/system/media for a system (Fig 1, storage network environment 100) comprising a host system (Fig 1, host computing system 104) including a first physical host port (Fig 1, FC ports 112, 114, 116) and a storage system (Fig 1, host computing system 102), the method comprising: determining a plurality of virtual host ports that are associated with the first physical host 5port of the host system (¶[0014] – a virtual initiator port of the VM is placed on the identified destination FC port); for a first storage system port of the storage system, determining a plurality of I/O (input/output) connections between the host system and the storage system, wherein each of the plurality of I/O connections includes the first storage system port and one of the plurality of virtual host ports associated with the first physical host port (¶[0014] – the destination FC port and the source FC port with the same label are connected via the same FC fabric).
NAMBIAR may not explicitly disclose a first physical host port having a predefined bandwidth threshold; monitoring a cumulative bandwidth consumption rate on the plurality of I/O 10connections each identifying an I/O connection between the first storage system port of the storage system and one of the plurality of virtual host ports associated with the first physical host port; and if the cumulative bandwidth consumption rate exceeds the predefined bandwidth threshold of the first physical host port, reducing bandwidth consumption on at least a first of the plurality of I/O connections between the first storage system port of the storage system and a first of the plurality of virtual host ports associated with the first physical host port.
However, FRATTURA discloses a first physical host port having a predefined bandwidth threshold (¶ [0059] – an administrator may define a 70% bandwidth utilization threshold of a port); monitoring a cumulative bandwidth consumption rate on the plurality of I/O 10connections each identifying an I/O connection between the first storage system port of the storage system and one of the plurality of virtual host ports associated with the first physical host port (¶[0059] – a monitor process may indicate a consumption level that meets or exceeds the bandwidth utilization threshold); and if the cumulative bandwidth consumption rate exceeds the predefined bandwidth threshold of the first physical host port, reducing bandwidth consumption on at least a first of the plurality of I/O connections between the first storage system port of the storage system and a first of the plurality of virtual host ports associated with the first physical host port (¶[0059] – in response to exceeding the threshold, a portion of the network traffic may be rerouted to another port).
NAMBIAR and FRATTURA are analogous art because they are from the same field of endeavor of network systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of NAMBIAR and FRATTURA before him or her, to modify the host computing systems of NAMBIAR to include network monitoring as taught by FRATTURA.  A motivation for doing so would have been to determine the occurrence of a suspect network condition in order to deploy an enforcement process to address the condition (¶[0014]).  Therefore, it would have been obvious to combine NAMBIAR and FRATTURA to obtain the invention as specified in the instant claims.

With respect to Claims 7 and 14, the combination of NAMBIAR and FRATTURA disclose the method/system of each respective parent claim.
NAMBIAR further discloses wherein each of the plurality of virtual host ports is an NPIV (N_Port ID Virtualization) initiator (¶[0009] – the migration of a VM between hosts is being performed in a NPIV based storage network environment).

 Claim 2-5, 9-12, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAMBIAR in further view of FRATTURA and BETKER et al (US Patent 7,362,717).

With respect to Claims 152, 9, and 16, the combination of NAMBIAR and FRATTURA disclose the method/system/media of each respective parent claim. 
FRATTURA further disclose wherein the system further includes a switch (¶[0029] – networks may comprise switching devices 24, 26).
NAMBIAR and FRATTURA may not explicitly disclose wherein said determining the plurality of virtual host ports that are associated with the first physical host port includes: determining that respective host port IDs (identifiers) of the plurality virtual host ports correspond to a same port of the switch physically linked to the first physical host port.
However, BETKER discloses wherein said determining the plurality of virtual host ports that are associated with the first physical host port includes: determining that respective host port IDs (identifiers) of the plurality virtual host ports correspond to a same port of the switch physically linked to the first physical host port (Col 2, Lines 62-67 – node ports {‘host ports’} may send ID commands to switches; Col 8, Lines 45-50 - a reply is sent if the switch module ascertains the port ID specified in the source command is the same as that of the switch module).
NAMBIAR, FRATTURA, and BETKER are analogous art because they are from the same field of endeavor of network systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of NAMBIAR, FRATTURA, and BETKER before him or her, to modify the host computing systems of the combination of NAMBIAR to and FRATTURA include naming queries as taught by BETKER.  A motivation for doing so would have been to enable support of information exchange to on attributes and characteristics of ports to see if the ports may operate together in order to define the criteria in which they communicate in a fiber channel fabric (Col 1, Lines 34-38).  Therefore, it would have been obvious to combine NAMBIAR, FRATTURA, and BETKER to obtain the invention as specified in the instant claims.

With respect to Claims 3, 10, and 17, the combination of NAMBIAR and FRATTURA disclose the method/system/media of each respective parent claim.
NAMBIAR and FRATTURA may not explicitly disclose wherein said determining said plurality of virtual host ports that are associated with the first physical host port includes: the storage system sending one or more queries to the switch, each of the one or more queries including an identifier of at least one of the plurality of virtual host ports; and 25the switch sending to the storage system one or more responses to the one or more queries, the one more responses including, for each of the at least one of the plurality of virtual host ports, an identifier of a same SHP (switch host port of the switch) physically linked to the first physical host port. 
However, BETKER discloses wherein said determining said plurality of virtual host ports that are associated with the first physical host port includes: the storage system sending one or more queries to the switch (Fig 4A – S400 – Name Server Command Received; Col 6, Lines 65-67 – commands may be received by a switch module from a source), each of the one or more queries including an identifier of at least one of the plurality of virtual host ports (Fig 4A – S403 – GXX_ID?; Col 7, Lines 7-17 – identifier commands include GFPN_ID); and 25the switch sending to the storage system one or more responses to the one or more queries, the one more responses including, for each of the at least one of the plurality of virtual host ports, an identifier of a same SHP (switch host port of the switch) physically linked to the first physical host port (Fig 7 – S701 – send reply to command source; Col 8, Lines 45-50 – a reply is sent if the switch module ascertains the port ID specified in the source command is the same as that of the switch module).

With respect to Claims 4, 11, and 18, the combination of NAMBIAR, FRATTURA, and BETKER disclose the method/system/media of each respective parent claim.
BETKER further discloses wherein each of the one more queries is a GFPN (Get Fabric Port Name) query in 30accordance with a Fibre Channel protocol (Col 7, Lines 7-17 – A Get Fabric Port Name identifier command may be received by switch module 102A).  

With respect to Claims 5, 12, and 19, the combination of NAMBIAR and FRATTURA disclose the method/system/media of each respective parent claim.
NAMBIAR and FRATTURA may not explicitly disclose maintaining a data structure including a plurality of entries, each entry representing a physical host port having at least one I/O connection with the physical host port of the host system, 5wherein the data structure includes a first entry representing the first physical host port and specifying the plurality of I/O connections.  
However, BETKER discloses maintaining a data structure including a plurality of entries, each entry representing a physical host port having at least one I/O connection with the physical host port of the host system, 5wherein the data structure includes a first entry representing the first physical host port and specifying the plurality of I/O connections (Fig 3, name server data 304; Col 5, Lines 45-50 – each switch module maintains name server data for each device connected to its internal ports; Col 6, Lines 1-3 – a control block structure is defined for keeping track of distributed name server processing).
NAMBIAR, FRATTURA, and BETKER are analogous art because they are from the same field of endeavor of network systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of NAMBIAR, FRATTURA, and BETKER before him or her, to modify the system of the combination of NAMBIAR to and FRATTURA include a control block structure as taught by BETKER.  A motivation for doing so would have been to enable support of information exchange to on attributes and characteristics of ports to see if the ports may operate together in order to define the criteria in which they communicate in a fiber channel fabric (Col 1, Lines 34-38).  Therefore, it would have been obvious to combine NAMBIAR, FRATTURA, and BETKER to obtain the invention as specified in the instant claims.

 Claim 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAMBIAR in further view of FRATTURA and BUTT et al (US PGPub 2002/0110084).

With respect to Claims 6, 13, and 20, the combination of NAMBIAR and FRATTURA disclose the method/system/media of each respective parent claim.
NAMBIAR and FRATTURA may not explicitly disclose wherein the first physical host port has a predefined I/O count threshold (ICT) denoting a threshold rate of I/O communications transmitted to and from the first physical port, and the method further comprises: 10monitoring a cumulative I/O transmission rate on the plurality of I/O connections, wherein the cumulative I/O transmission rate denotes an aggregated rate of I/O communications transmitted on the plurality of I/O connections; and if the cumulative I/O transmission rate exceeds the predefined ICT of the first physical host port, reducing a current I/O transmission rate on one or more of the plurality of I/O connections.  
However, BUTT discloses wherein the first physical host port has a predefined I/O count threshold (ICT) denoting a threshold rate of I/O communications transmitted to and from the first physical port, and the method further comprises: 10monitoring a cumulative I/O transmission rate on the plurality of I/O connections, wherein the cumulative I/O transmission rate denotes an aggregated rate of I/O communications transmitted on the plurality of I/O connections; and if the cumulative I/O transmission rate exceeds the predefined ICT of the first physical host port, reducing a current I/O transmission rate on one or more of the I/O connections (¶[0022] – when the data transmission rate reaches a predetermined data rate or bandwidth usage, the rate of packet transmission may be throttled to a specified value).  
NAMBIAR, FRATTURA, and BUTT are analogous art because they are from the same field of endeavor of network systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of NAMBIAR, FRATTURA, and BUTT before him or her, to modify the system of the combination of NAMBIAR to and FRATTURA include a transmission rate monitoring as taught by BUTT.  A motivation for doing so would have been to reduce network congestion during times when the network is busy (¶[0003]).  Therefore, it would have been obvious to combine NAMBIAR, FRATTURA, and BUTT to obtain the invention as specified in the instant claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137